Citation Nr: 0938307	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for skin 
rashes, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for skin rashes, to 
include as due to an undiagnosed illness. 

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
aches and joint pain, to include as due to an undiagnosed 
illness. 

4.  Entitlement to service connection for aches and joint 
pain, to include as due to an undiagnosed illness. 

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
major depressive disorder. 

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

7.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

8.  Entitlement to service connection for numbness of the 
fingertips, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for migraines, to 
include as due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982 
and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
In June 2006, the RO found that no new and material evidence 
had been submitted to reopen a claim for service connection 
for major depressive disorder, and denied service connection 
for PTSD.  In December 2006, the RO, inter alia, denied 
service connection for fatigue, numbness of the fingers and 
migraine headaches, and found that no new and material 
evidence had been presented to reopen the Veteran's claims 
for entitlement to service connection for skin rashes, aches 
and joint pain, an acquired psychiatric disorder, to include 
major depressive disorder and PTSD, all as due to an 
undiagnosed illness, and PTSD.  

In October 2007, the Veteran testified at a hearing before a 
Decision Review Officer (DRO hearing); the transcript of this 
hearing has been associated with the record.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issues of entitlement to service connection for skin 
rashes, aches and joint pain and migraines are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1998 rating decision, the RO denied 
entitlement to service connection for a skin rash and aches 
and joint pain; the Veteran did not file a timely notice of 
disagreement (NOD), and this decision is final.

2.  Evidence added to the record since the September 1998 
rating decision relates to unestablished facts necessary to 
substantiate the Veteran's service-connection claims for a 
skin rash and aches and joint pain.

3.  In a September 2001 rating decision, the RO found that no 
new and material evidence had been presented to reopen the 
Veteran's claim for entitlement to service connection for 
major depressive disorder; the Veteran did not file a timely 
NOD, and this decision is final.

4.  In the September 2001 rating decision, the RO denied 
entitlement to service connection for PTSD; the Veteran did 
not file a timely NOD, and this decision is final.

5.  Evidence added to the record since the September 2001 
rating decision does not relate to unestablished facts 
necessary to substantiate the Veteran's service-connection 
claims for major depressive disorder and PTSD.

6.  There is no evidence that the Veteran has a current 
disorder characterized by fatigue which has manifested to a 
compensable degree.

7.  There is no evidence that the Veteran has a current 
disorder characterized by numbness of the fingertips which 
has manifested to a compensable degree.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
September 1998 rating decision sufficient to reopen the 
Veteran's claims for service connection for a skin rash and 
aches and joint pain.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The September 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  New and material evidence has not been received since the 
September 2001 rating decision sufficient to reopen the 
Veteran's claims for service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
and PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

5.  The criteria for service connection for a disorder 
manifested by fatigue, to include as due to an undiagnosed 
illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 4.14 (2009).

6.  The criteria for service connection for a disorder 
manifested by numbness of the fingertips, to include as due 
to an undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's claims to reopen entitlement to 
service connection for skin rash and aches and joint pain, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

In terms of the remaining claims on appeal, the duty to 
notify was satisfied by way of a letter sent to the appellant 
in September 2006 that fully addressed all notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the September 2006 letter met the criteria set 
out in Dingess and Kent.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records, his DRO hearing transcript and lay statements have 
been associated with the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records and VA 
records do not show any treatment for or complaints of 
numbness of the finger tips or fatigue.  As such, the Board 
finds that an examination is not warranted. 

In terms of the Veteran's claim to reopen, the duty to 
provide a medical examination or obtain a medical opinion 
applies only when a decision has been made to reopen a 
finally decided case.  In the present case, the September 
2001 rating decision will not be reopened, and, therefore, 
the duty to provide a medical examination does not apply.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The issues before the Board are whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for skin 
rashes, aches and joint pain, major depressive disorder and 
PTSD.  As noted above, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a).  Second, if VA determines that the evidence is 
new and material, VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not new and material, the inquiry ends and the 
claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance.  Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

New and material evidence - skin rashes and aches and joint 
pain

The Veteran's claims for service connection for aches and 
joint pain and skin rashes were denied in the September 1998 
rating decision.  It was determined that there was no 
objective evidence of aches and joint pain and no medical 
records showing any skin rashes.  The Veteran did not file a 
timely NOD, and this decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

With regard to the Veteran's claim for service connection for 
aches and joint pain, VA medical records show that the 
Veteran has been seen in September 2004 and September 2005 
for right knee pain; there does not appear to be a diagnosis 
of a right knee disorder.  In September 2007, the Veteran was 
seen for chronic right shoulder pain.  At his October 2007 
DRO hearing, the Veteran testified that he has chronic pain 
in his right shoulder and knee, and that at times it 
interrupted his driving.  He indicated that he had seen 
doctors for the pain, but that none had made a diagnosis and 
would just give him pain medication.  In terms of the 
Veteran's claim for service connection for skin rashes, a 
September 2005 VA medical record shows that the Veteran was 
treated for dermatitis all over his chest.  At his October 
2007 DRO hearing, the Veteran indicates that he had a rash at 
the time of the hearing all over his body, head and shoulder 
which itched and irritated him.  This evidence is new, since 
it is not redundant of any other evidence previously 
considered.  These statements are material, in that they 
relate to a fact necessary to substantiate the Veteran's 
claim, that is, that the Veteran currently has aches and 
joint pain and skin rashes.   38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  The Board notes that, for the purpose of 
determining whether evidence is new and material, evidence is 
presumed credible and accorded full weight; only after the 
claim is reopened is its weight and credibility assessed.  
Justus v. Principi, 3 Vet. App. 510 (1993).  Accordingly, the 
appellant's service-connection claims for aches and joint 
pain and skin rashes are reopened.  To this extent, the 
appeal is granted.

New and material evidence - PTSD and major depressive 
disorder 

The Veteran's claims for service connection for PTSD and to 
reopen his claim for entitlement to service connection for 
major depressive disorder were denied in the September 2001 
rating decision.  With regard to the Veteran's claim for 
entitlement to service connection for PTSD, the RO found, in 
the September 2001 rating decision, that there was no 
evidence that the Veteran had a diagnosis of PTSD and the 
Veteran had not submitted any statements describing his in-
service stressful event.  In terms of the Veteran's claim for 
entitlement to service connection for major depressive 
disorder, the RO noted that a claim for nervous condition 
with insomnia had been initially denied in the September 1998 
rating decision, because it was found that a psychiatric 
condition was not incurred during service.  In this decision, 
the RO noted that the Veteran had depressive disorder which 
had not been shown in service and was not found to be 
manifested until five years following service.  In the 
September 2001 rating decision, the RO determined that no new 
and material evidence had been presented in order to reopen 
his claim.  The Veteran did not file a timely NOD, and this 
decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

With regard to the Veteran's claim for service connection for 
major depressive disorder, new evidence includes March 2006 
VA medical records which show that the Veteran has a current 
diagnosis of depressive disorder, along with other 
psychiatric disorders including mood disorder and substance 
abuse.  While these records are new, they do not relate to a 
fact necessary to substantiate the Veteran's claim; it had 
already been determined, as of the September 1998 rating 
decision, that the Veteran had a depressive disorder.  
However, there was no evidence that the Veteran had a 
depressive disorder while he was in service, and no nexus 
between his current disorder and his time in service.  The 
new records do not provide any evidence that the Veteran had 
a depressive disorder while in service or that his currently 
diagnosed psychiatric conditions are in any way related to 
service.  In terms of the Veteran's claim for service 
connection for PTSD, the new evidence that has been submitted 
does not related to a fact necessary to substantiate the 
Veteran's claim.  His claim was previously denied because 
there was no evidence of a diagnosis of PTSD or an in-service 
stressor.  The medical records which have been newly 
submitted do not show any evidence that the Veteran has a 
current diagnosis of PTSD.  In addition, while the Veteran 
submitted a stressor statement, the RO issued a May 2009 
formal finding of lack of information required to corroborate 
a stressor associated with a claim for service connection for 
PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As there is no 
new and material evidence which would substantiate the 
Veteran's service connection claims for major depressive 
disorder and PTSD, the claims cannot be reopened.  

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Where a Veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War. See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between most recent departure from service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the illness is the result of 
willful misconduct or the abuse of alcohol or drugs. 38 
C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran's service personnel records reflect active duty 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  As such, he is considered a Persian Gulf 
Veteran. See 38 C.F.R. § 3.317.

Service connection - fatigue 

The Veteran has claimed that he has fatigue as a result of 
service.  With regard to his claim for service connection for 
fatigue, he testified that he is irritated because he cannot 
sleep, due to nightmares.  

Service treatment records do not show any complaints of or 
treatment for fatigue.  There are no VA treatment records 
which show any complaints of fatigue.  The Board notes that, 
in order to warrant service connection for an undiagnosed 
illness, it must be a chronic condition, meaning that it 
existed for six months or more or exhibited intermittent 
episodes of improvement and worsening over a 6 month period.  
38 C.F.R. § 3.317.  In this case, there is no evidence that 
the Veteran's claimed fatigue has existed for any such period 
of time.  Therefore, service connection for fatigue must be 
denied.  Since the Veteran does not have a diagnosed disorder 
manifested by fatigue, consideration of service connection on 
a direct basis is not necessary.  Combee, supra. 

Service connection - numbness of the fingertips 

The Veteran testified that he has numbness in the fingertips 
of his left hand.  He has claimed that this is due to his 
service in the Persian Gulf War.  

Service treatment records do not show any complaints of or 
treatment for numbness in his fingertips.  There are no VA 
treatment records which show any complaints of numbness in 
his fingertips.  There is no evidence that the Veteran's 
claimed numbness in his fingers has existed for any period of 
time.  As such, service connection must be denied.  38 C.F.R. 
§ 3.317.  Since the Veteran does not have a diagnosed 
disorder manifested by numbness in his fingertips, 
consideration of service connection on a direct basis is not 
necessary.  Combee, supra. 

As noted, the Veteran has contended he has fatigue and 
numbness of the fingertips which is related to his time in 
service; however, the Veteran, as a layperson, is not 
competent to render an opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

As new and material evidence has been received, the claim for 
entitlement to service connection for skin rashes is 
reopened.  To this extent, the appeal is granted.  

As new and material evidence has been received, the claim for 
entitlement to service connection for aches and joint pain is 
reopened.  To this extent, the appeal is granted.  

As no new and material evidence has been received, the claim 
to reopen entitlement to service connection for major 
depressive disorder is denied.  

As no new and material evidence has been received, the claim 
to reopen entitlement to service connection for PTSD is 
denied.  

Service connection for fatigue, to include as due to an 
undiagnosed illness, is denied.

Service connection for numbness of the fingertips, to include 
as due to an undiagnosed illness, is denied.


REMAND

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
As an initial matter, the Veteran testified at this DRO 
hearing that he had been treated by the VA for his migraines, 
and had recently been provided with medication to treat the 
condition.  The most recent VA medical records in the claims 
file are from September 2007, when the Veteran was seen for 
depression and shoulder pain.  These records do not reflect 
treatment for migraines.  As such, on remand, the AOJ should 
obtain all current VA treatment records for the Veteran.  

The Veteran has claimed that he has skin rashes and aches and 
joint pain which are related to an undiagnosed illness, as a 
result of his time on active duty in the Southwest Asia 
Theater of operations during the Persian Gulf War.  VA 
treatment records show that the Veteran has been treated for 
tinea versicolor and his DRO hearing testimony reflects his 
contention that he had chronic rashes, even present at the 
time of his hearing.  VA treatment records also show that the 
Veteran was treated for chronic knee and shoulder pain.  The 
Board finds that the criteria to provide the Veteran with VA 
examinations have been met.  McLendon, supra.
As such, on remand, the Veteran should be provided with 
dermatological and orthopedic examinations in order to 
determine whether the Veteran has any undiagnosed skin or 
joint conditions, and, if a diagnosis is found, whether the 
diagnosed disorder is related to his time on active duty.  

The Board notes that, in Ardison v. Brown, 2 Vet. App. 405 
(1994) and Bowers v. Brown, 2 Vet. App. 675, 676 (1992), the 
Court held that whenever possible examinations of skin 
disorders should be made when most disabling (e.g. during 
flare-ups).  The Veteran's skin disorder should be examined 
during an active stage.





Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his claimed 
conditions.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  In particular, the 
AOJ should obtain VA medical records 
which show treatment for his migraines.  
If records are unavailable, please have 
the provider so indicate.  

2.  The AOJ should make arrangements for 
the Veteran to be afforded dermatological 
and orthopedic examinations, by 
appropriate specialists, to determine 
whether the Veteran has any undiagnosed 
skin disorder or aches and joint pain 
that are unrelated to any diagnosed 
disorder which has lasted 6 months and, 
if he has any diagnosed skin or 
muscle/joint disorders, whether these are 
related to his time on active duty.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The Veteran's dermatological examination 
should be scheduled during a period of 
flare-ups of his skin rash, if possible.  
Specifically, the examination should be 
scheduled when the Veteran's skin 
disorder is most disabling.  Bowers, 
Ardison, supra.  The dermatological 
examiner should offer an opinion as to 
(1) whether the Veteran has an 
undiagnosed skin disorder that has 
existed for 6 months or (2) if the 
Veteran has a diagnosed skin disorder, 
whether it is at least as likely as not 
(50 percent or more probability) that it 
is etiologically related to his time on 
active duty.   

The orthopedic examiner should offer an 
opinion as to (1) whether the Veteran has 
an undiagnosed disorder manifested by 
aches and joint pain that has existed for 
6 months or (2) if the Veteran has a 
diagnosed orthopedic condition, whether 
it is at least as likely as not (50 
percent or more probability) that it is 
etiologically related to his time on 
active duty.   

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

3.  After completion of the above, the 
AOJ should Re adjudicate the Veteran's 
claims for entitlement to service 
connection for skin rashes, aches and 
joint pain and migraines.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2009).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


